DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7-11, 14, and 17-19 are rejected under 35 U.S.C. 102a1 as being clearly anticipated by Sakai et al. (US 5,107,223 cited by applicant).
Sakai (e.g. Figs. 3, 12, and 17) teaches a magnet-less transmission line ring combiner including: a set of ports (e.g. 101, 102, 103, 104, and 20-23) extending from the circumference of the combiner that are spaced ¼ wavelength apart/increments by ¼ wavelength transmission line couplers (i.e. passive components) (e.g. see Col. 10, lines 5-10) (Claim 10); as shown in Fig. 17, ports 21, 23 are input ports that are 180 degrees out of phase from each other (also see Fig. 3, 102 and 104 as input terminals see Col. 4, lines 32-38) (Claims 1, 11); the input .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 2-3, 5-6, 12-13, 15-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (US 5,107,223 cited by applicant) in view of Pruvost (US 2011/0140802).
Sakai teaches a combiner as described above.
However, Sakai does not explicitly teach: that the set of ports spaced ¼ wavelength increments around the ring are more than four (Claims 2, 12) or six (Claims 3, 13), or relative to each input port all other input ports are out-of-phase nulls (Claims 5, 15, 20), or relative to each output port all other output ports are out-of-phase nulls (Claims 6, 16, 20).
	Pruvost teaches a ring combiner including providing more than four ports including at least six where up to two are terminated (5, 6) (e.g. see Figs. 1, 2). Pruvost also teaches the input power of the two inputs can be equal (e.g. see [0037]).
	It would have been considered obvious to one of ordinary skill in the art to have modified the Sakai combiner to have included at least two additional spaced ports ¼ wavelength incremented around the circumference of the ring such as taught by Pruvost, because it would have provided the advantageous benefit of ports for locating terminations to absorb reflections (e.g. see Pruvost [0038]) thereby suggesting the obviousness of such a modification.
Also, it would have been considered obvious to one of ordinary skill in the art to have in the Sakai device 180 degree out-of-phase signal nulls relative to each input to the other inputs and each output relative to each other output, especially since Provost provides the general teaching of providing equal power inputs as an art-recognized equivalent/alternative input power (e.g. see [0037]) and Sakai generally teaches outputs having the same amplitude/power (e.g. see Col. 8, lines 1-6) and the inputs are spaced 180 degrees relative to each other and the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E JONES whose telephone number is (571)272-1762.  The examiner can normally be reached on 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Stephen E. Jones/Primary Examiner, Art Unit 2843